DETAILED ACTION
The non-final office action is responsive to the filing of U.S. Patent Application 17/163,296, last communication received on 02/09/2021. Claims 1-27 are pending; claims 1-27 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/29/2021 and 02/09/2021 was filed before the mailing date of the non-final office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claims 1-5, 7-8, and 15-20, the claim limitations include “and/or”.  It is not clear how “and/or” should be interpreted. As people with ordinary skill in the art would know that “A and B” means both A and B while “A or B” means either A or B or A and B. So the scope of the limitations with “and/or” is not clear. That renders the claims indefinite. Examiner will treat “and/or” as “or” for examination purpose.
Dependent claims 6, 9-14, 21-27 have the limitations from claims 1 and 15. Claims 6, 9-14, 21-27 are rejected under same rationale.

As to claim 15, the claimed apparatus comprises non-transitory machine-readable storage medium having stored thereon software. However, a set of processors of a datacenter hardware layer of a datacenter do not seem to be part of claimed apparatus based on the claim language (“which when executed by a set of processors of a datacenter hardware layer of a datacenter”). As people with ordinary skill in the art would know that the claimed apparatus is a general-purpose computer per se and a modern general-purpose computer consists of at least one processing element, typically a central processing unit (CPU) in the form of a metal-oxide-semiconductor (MOS) microprocessor, along with some type of computer memory, typically MOS semiconductor memory chips. The processing element carries out arithmetic and logical operations, and a sequencing and control unit can change the order of operations in response to stored data. Without processing element, it is not clear how the claimed apparatus carries out operations/functions (for example, “provides a cloud-based software provider instance to host an organization instance of a customer of a cloud-based software provider”). That renders the claim indefinite.
Dependent claims 16-27 have the limitation from claim 15 and do not remedy the deficiency. Claims 16-27 are rejected under same rationale.

Allowable Subject Matter
Claims 1-27 are allowable over prior art references on record.

The following is a statement of reasons for the indication of allowable subject matter:  prior art references do not disclose “causing the display of a dashboard of a data policy compliance service, wherein the dashboard identifies a first geographic region in which there is a first datacenter hosting an organization instance of a customer of a cloud- based software provider; and responsive to user input, causing the display of the dashboard to reflect information regarding a possible migration of the organization instance from the first geographic region to a second geographic region in which there is a second datacenter capable of hosting the organization instance of the customer of the cloud-based software provider, wherein the information includes a set of one or more compliance assessment metrics reflecting a level of compliance of the organization instance with data privacy and/or data security laws, regulations, and/or policy.”

For example, U.S. Patent Application Publication 2018/0357226 A1 to SU et al. (hereinafter SU) discloses a system configured to provide selective import of data to a hosted service through a security and compliance system associated with the hosted service to reduce overall liability and compliance risk exposure. Data, usage pattern and security compliance policies associated with a tenant of the hosted service may be analyzed. A model for importing tenant data may be created based on the analysis. A suggestion may be presented to the tenant based on the model, where the suggestion includes a filter for importing tenant data (see Abstract, [0003]-[0004]). Specifically, SU’s system allows a tenant administrator to “access to a user interface, such as a dashboard 502, associated with a security and compliance system of a hosted service or a separate protection service. The dashboard 502 may present summary and/or detailed information associated with threats, data import, data management, data protection, security and compliance configurations, analyses results, and configuration controls, for example. Among other things, the dashboard 502 may comprise a plurality of tabs 504 that each offer one or more security and compliance-based features that may be managed by the tenant administrator through the dashboard 502” (see [0044]-[0050]). However, SU alone or combined with others do not disclose the limitations identified above.

U.S. Patent Application Publication 20190235918 A1 to Liu et al. (hereinafter Liu) discloses a method and system for users to enter “a request for an organization migration to move application data and application services of an organization hosted at a source system instance in a multi-tenant computing system to a target system instance in the multi-tenant computing system is received. Based on operational parameters, a time window is selected to execute the organization migration. Computing resource usages of one or both of the source and target system instances in the selected time window are monitored. If computing resources are available, the organization migration is enqueued” (see Abstract). Particularly, Liu’s method or system provides users with a migration schedule page or migrating user interface to “enter or send a request for an organization migration to causes the requested organization migration to be scheduled beforehand” (see [0047]). “Upon receiving the request for the organization migration, the migration scheduler (102) can automatically schedule the requested organization migration to be automatically (e.g., fully automatically, automatically with manual steps specified or performed by a migration user, etc.) executed at least in part through a preparation time window, a downtime window, etc., selected for the organization migration. For the requested organization migration, the migration scheduler (102) may identify a specific organization (e.g., the first organization (114-1), etc.) to be migrated, a source target instance (e.g., the system instance (110-1-1) in the first datacenter (112-1), etc.), a target system instance (e.g., the system instance (110-2-1) in the second datacenter (112-2), etc.), the preparation time window (e.g., a start time, an end time, etc.), the downtime window (e.g., a start time, an end time, etc.), migration configuration data, any other operational parameters set forth for the requested organization migration, etc. Some or all of the foregoing may be specified in the request for the organization migration. Some or all of the foregoing may be obtained from the source and target system instances for the organization migration. Some or all of the foregoing may be stored as migration configuration data for the requested organization migration in a migration data store 108 in the migration scheduler (102)” (see [0041]-[0044]). However, Liu alone or combined with others do not disclose the limitations identified above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUOLEI ZONG whose telephone number is (571)270-7522. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571)272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUOLEI ZONG/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        6/28/2022